
	
		II
		111th CONGRESS
		1st Session
		S. 209
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and
		  extend the credit for alternative motor vehicles, and for other
		  purposes.
	
	
		1.Extension and modification of
			 the alternative motor vehicle credit
			(a)ExtensionSubsection
			 (j) of section 30B of the Internal Revenue Code of 1986 (relating to
			 termination) is amended—
				(1)by striking
			 December 31, 2010 each place it appears in paragraphs (2) and
			 (4) and inserting December 31, 2012, and
				(2)by striking
			 December 31, 2009 in paragraph (3) and inserting December
			 31, 2012.
				(b)Modification of
			 credit amountParagraph (2) of section 30B(c) of the Internal
			 Revenue Code of 1986 (relating to credit amount) is amended—
				(1)by striking
			 $2,400 in the table contained in subparagraph (A)(i) and
			 inserting $2,700, and
				(2)by striking
			 $1,000 in the table contained in subparagraph (B) and inserting
			 $1,300.
				(c)Termination of
			 limitation on number of vehicles eligible for creditSection 30B
			 of the Internal Revenue Code of 1986 is amended by striking subsection
			 (f).
			(d)Limitation on
			 adjusted gross income of individuals claiming creditSection 30B
			 of the Internal Revenue Code of 1986, as amended by subsection (c), is amended
			 by inserting after subsection (e) the following new subsection:
				
					(f)Limitation
				based on adjusted gross incomeIn the case of an individual, no
				credit shall be allowed under this section for the taxable year if the
				taxpayer's adjusted gross income for the preceding taxable year exceeds
				$100,000 ($200,000 in the case of a joint
				return).
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 placed in service after December 31, 2008, in taxable years ending after such
			 date.
			
